Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered January 15, 2009, as amended January 23, 2009, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s credibility determinations. Notwithstanding any weaknesses in the victim’s testimony, that testimony was corroborated by the testimony of police officers who saw defendant discard money while being chased by the victim.
Concur— Acosta, J.E, Renwick, Feinman and Clark, JJ.